Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE ASIAN SMALL COMPANIES FUND Supplement to Prospectus dated January 1, 2008 1. The following replaces the third paragraph under "Management and Organization": Ng Guan Mean and Christopher Darling act as co-portfolio managers of the Asian Portfolio (since March, 2008). Mr. Mean is a Portfolio Manager at Lloyd George in Singapore (since May, 2007). Previously, he was a portfolio manager at DBS Asset Management in Singapore (2006-2007) and an assistant investment manager at The Asia Life Assurance Society Limited (2000-2006). Mr. Darling is Director of Research of Lloyd George (since 2007). Previously, he was an equity salesperson at Fox, Pitt Kelton in London (2005-2006), an investment consultant (2004) and a portfolio manager at Lombard Odier, Darier, Hentsch in London (1995-2003). March 27, 2008 ASCGCPS EATON VANCE ASIAN SMALL COMPANIES FUND Supplement to Statement of Additional Information dated January 1, 2008 1. The following replaces the information related to Asian Small Companies Portfolio in the tables in "Portfolio Managers" under "Investment Advisory and Administrative Services": Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts Paying a Performance Fee Paying a Performance Fee Asian Small Companies Portfolio Ng Guan Mean Registered Investment Companies 1 $ 190.5 0 $ 0 Other Pooled Investment Vehicles 1 $ 22.5 0 $ 0 Other Accounts 0 $ 0 0 $ 0 Christopher Darling Registered Investment Companies 2 $1,881.2 0 $ 0 Other Pooled Investment Vehicles 7 $ 421.1 3 $98.7 Other Accounts 2 $ 317.1 0 $ 0 (1) In millions of dollars. (2) As of February 29, 2008. (3) The net assets of Eaton Vance Asian Small Companies Fund are included in the registered investment companies total. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds Asian Small Companies Fund Ng Guan Mean None None Christopher Darling None None (1) As of February 29, 2008. March 27, 2008
